Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 5-29 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including training data comprising a time-series of events that are caused by an actor entity, a first subset among the plurality of subsets representing a first interval of time and a second subset among the plurality of subsets representing a second interval of time after the first interval of time; training, with the computer system, a first machine-learning model on the first set of training data by optimizing parameters of the first machine-learning model with a first objective function based on an accuracy of the first machine-learning model in predicting attributes of the second subset based on the attributes of the first subset; generating, with the computer system, a virtual set of training data, comprising: virtual events in a third interval after the first interval; and virtual events in a fourth interval after the third interval; training, with the computer system, a second machine-learning model on the virtual set of training data by optimizing parameters of the second machine-learning model with a second objective function based on an accuracy of the second machine- learning model in predicting attributes of the fourth subset based on the attributes of the third subset, as specified in claims 5, 24,28.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGrath (US 2020/0129063) teaches receiving time series data (“the model training engine 314 may be configured to cause video recordings to be created for training”, 0046) subsets that can be pixels or frames (video data, “ the pupil measurement engine 305 uses the sizes of the at least one pupil in the frames of the preprocessed video recording to determine a size of the at least one pupil over time. In some embodiments, the pupil measurement engine 305 may store the sizes as a time series.”, 0064).

Taerum (US 2020/0085382) teaches accuracy of models, (“At the end of every epoch at 714, metrics on the validation set at 716, including the validation loss, validation accuracy, relative accuracy vs. a aive model that predicts only the majority class, f1 score, precision, and recall. The validation loss is monitored to determine if the model improved”, 0126).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R VINCENT/Primary Examiner, Art Unit 2123